Citation Nr: 0818714	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a right eye 
condition.

2.  Entitlement to service connection for a right eye 
condition.

3.  Entitlement to service connection for menorrhagia.

4.  Entitlement to service connection for a fallen bladder.

5.  Entitlement to service connection for a left ovarian 
cyst.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1988, with subsequent service in the Army National Guard 
until 1997.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  
	
During the February 2008 hearing before the undersigned 
judge, the veteran and her representative withdrew the issues 
of entitlement to service connection for tuberculosis and 
hepatitis. These issues will not be addressed by the Board 
and are considered to be properly withdrawn in accord with 38 
C.F.R. § 20.204.
Additionally, the Board notes that while the veteran began 
pursuing service connection claims for fibrocystic disease 
and a right knee condition, in her May 2005 substantive 
appeal she specifically excluded these issues from appeal. 

The issues of entitlement to service connection for an eye 
condition, menorrhagia, a fallen bladder, and ovarian cysts 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1988 rating decision denied service 
connection for an eye condition.

2.  The evidence pertaining to the veteran's right eye 
condition received subsequent to the April 1988 rating 
decision was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The RO's April 1988 decision that denied reopening the 
claim for service connection for an eye condition, is final. 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right eye 
condition. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1988 rating decision, the veteran was denied 
service connection for an eye condition and advised of her 
appellate rights.  The veteran did not appeal this decision 
and it became final.  In December 2003 the veteran filed a 
claim to reopen her previously denied claim for service 
connection for a right eye condition.
	 
For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the RO's April 1988 denial of the 
veteran's claim for service connection for a nervous 
condition includes VA treatment records and private medical 
records.  This evidence is new because it was not previously 
associated with the claims file.

The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  The 
veteran's claim for service connection was denied in part by 
the RO in April 1988 on the basis that the veteran did not 
have a diagnosis of any active disease process at that time.  
However, since that time the veteran has been diagnosed with 
visual problems, glaucoma, and cataracts, as documented in a 
March 2008 VA medical report for example.  The March 2008 
report also links the veteran's current right eye problems to 
a trauma in service. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  As this new 
evidence both establishes a current diagnosis and links the 
veteran's current right eye condition to service, a 
reasonable possibility of substantiating the claim has been 
raised, and the veteran's claim for service connection for a 
right eye condition is thus reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Here, February 2004 letter does not fully meet 
the requirements of Kent.  However, because the instant 
decision reopens the veteran's claim any deficiency with 
respect to notice regarding new and material evidence is 
moot.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a right eye condition is 
reopened.


REMAND

A remand is required as to the veteran's claims for service 
connection for a right eye condition, menorrhagia, a fallen 
bladder, and a left ovarian cyst.  
The file reflects the veteran served in the Army National 
Guard until 1997, but there is no documentation verifying the 
dates of this service.  Additionally, the veteran's duty 
status, including whether her service at that time 
constituted active duty for training or inactive duty for 
training, is unknown.  It does not appear this information 
was ever requested by the RO.  This is essential information 
which must be obtained before adjudication can take place.  
Moreover, at the February 2008 hearing the veteran testified 
that she was diagnosed with and treated for eye problems, as 
well as gynecological and urinary problems while serving in 
the Army National Guard.  While there are some service 
medical records in the claims file from the veteran's service 
in the National Guard, it is unclear whether this constitutes 
the entirety of those records as there is no indication in 
the file of how or by whom these records were obtained.  Any 
and all outstanding service medical records from the Army 
National Guard must be obtained before the veteran's claims 
can be adjudicated.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of her 
service connection claims.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for the right eye condition, at the February 2008 hearing 
she testified her eye was injured while on active duty in 
Korea in 1977 or 1978 when a hammer fell from a wall onto her 
face.  She also testified that while serving in the Army 
National Guard she was diagnosed with cataracts and glaucoma.  
In a March 2008 VA medical report, the veteran was diagnosed 
with blindness in the right eye, angle recession glaucoma, 
and a cataract.  The physician stated the blindness is "a 
result of a blunt trauma with a hammer."  The physician 
further stated, "[t]he trauma occurred while she was on 
active duty in Korea."  It appears, however, that this nexus 
opinion is based solely on the veteran's own reported 
history.  The report does not indicate any review of the 
claims file.  Furthermore, a review of the service medical 
records from the 1970s does not reveal any eye injury or 
documentation of an injury from a hammer.  Service medical 
records from 1985 and 1988, however, do document some visual 
problems, including cataracts.  In light of the positive 
nexus opinion and these service medical records, a VA 
examination is necessary to determine whether there is any 
link between the veteran's current visual problems in the 
right eye and service.

As for the veteran's menorrhagia, fallen bladder, and left 
ovarian cyst, at the outset the Board notes that while these 
issues have been characterized by the RO as requiring new and 
material evidence, the Board finds that the original rating 
decision denying service connection for these claims was 
appealed.  The claims were originally denied in a September 
1995 rating decision, and the veteran was mailed notice of 
the decision on September 22, 1995.  On September 18, 1996, 
within one year of the notice and rating decision, VA 
received a letter in which the veteran clearly expressed 
agreement with the September 1995 rating decision.  The Board 
construes this as a timely notice of disagreement, and as 
such, new and material evidence is not required for these 
claims.

At the February 2008 the veteran contended that her 
menorrhagia, fallen bladder, and ovarian cysts are medically 
related and intertwined with one another, and seeks a VA 
examination for these problems.  A review of the claims file 
shows the veteran currently experiences heavy bleeding and 
has fibroid tumors, documented in a June 2007 ultrasound for 
example.  Another treatment record from February 2004 shows 
the veteran has been diagnosed with bladder problems, 
including recurrent urinary tract infections and 
incontinence.  A number of records from the time the veteran 
was serving in the Army National Guard document urinary and 
gynecological problems, including a fallen bladder and 
incontinence.  Heavy bleeding and urinary tract infections 
are also noted in the veteran's service medical records from 
her period of active duty between 1976 and 1988.  The veteran 
has never been afforded a VA examination for these issues.  
An examination is necessary to determine whether there is any 
link between her current gynecological and urinary problems, 
and service.

The Board further notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires that notice be provided concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Army National Guard, 
and (2) forward any and all available 
service medical records associated with 
such duty that are not already 
incorporated in the record.  If no 
additional service medical records are 
located or if the dates and character of 
the veteran's service in the Army 
National Guard cannot be ascertained, a 
written statement to that effect should 
be requested for incorporation into the 
record.
 
        3.  Afford the veteran a VA examination 
to ascertain the 
nature and etiology of the following 
conditions: 
a.	right eye condition
b.	menorrhagia
c.	fallen bladder
d.	left ovarian cyst

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any of the above conditions had their 
onset during service or are in any other 
way causally related to the veteran's 
active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


